DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the drawings are not clear and very pale.  They should be drawn with the solid lines, not broken lines.  Also, the drawings must be in black and white.  Shaded areas are not acceptable.  Currently, figure 1 is a photograph drawing that has a shaded area, which is not acceptable.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the phrase “a housing body green body” is not clear.  Does the applicant mean the color of the housing body is green or environmentally friendly?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. (US 2011/0221548) in view of Justice (US 2007/0039935).
	Regarding claim 11, Yoshihara discloses a sealed contact device comprising:
a first electrical contact (32a, left); 
a second electrical contact (32a, right); 
a switch element (see the drawing 6A of Yoshihara below) configured to provide an opened position and a closed position, 

wherein the first electrical contact (32a, left) and the second electric contact (32a, right) are insulated from one another when the switch element (see the drawing 6A of Yoshihara below) is in the opened position; (when the switch element is in the open position, the movable contacts are separated from the fixed contacts.  Therefore, the contacts are insulated from one another).
[AltContent: arrow][AltContent: textbox (Contact chamber)][AltContent: textbox (Switch element )][AltContent: arrow]
    PNG
    media_image1.png
    309
    331
    media_image1.png
    Greyscale

Annotated FIG. 6A of Yoshihara
Yoshihara does not disclose at least one temperature sensor integrated into the power contactor, wherein the sensor is configured to detect a temperature of the power contactor in a pre-defined distance from the first electrical contact and/or the second electrical contact.
Justice discloses a contactor comprising the temperature sensor (54) integrated into the power contactor(4), wherein the sensor is configured to detect a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the temperature sensor as taught by Justice with Yoshihara’s device for the purpose of providing a temperature signal 56 to control circuit 30.  
	Regarding claim 12, Justice discloses:
a contact chamber device (see the drawing below) comprising a housing body (50a) and a contact chamber (see the drawing below), 
wherein the switch element (50) is at least partly arranged in the contact chamber (see the drawing below), 
wherein the housing body (50a) at least partly encloses the contact chamber (see the drawing below).
the temperature sensor (54) is arranged in the housing body (50a).  
[AltContent: textbox (Contact chamber)][AltContent: arrow]
    PNG
    media_image2.png
    178
    347
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    255
    475
    media_image3.png
    Greyscale

		Annotated FIG. 5 of Justice
Regarding claim 13, Justice discloses:
the housing body (50a) comprises a recess (see the drawing below), and wherein the temperature sensor (54) is arranged in the recess (see the drawing below).  
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Contact chamber)][AltContent: textbox (Recess)]	
    PNG
    media_image4.png
    255
    334
    media_image4.png
    Greyscale

		Annotated FIG. 5 of Justice
Regarding claim 14, Yoshihara discloses:
wherein the housing body (31) comprises a bottom wall with a first opening (31a, left), through which the first electrical contact (32a, left) is guided, a second opening 
[AltContent: textbox (Bottom wall)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Recess )][AltContent: textbox (Lateral wall)][AltContent: arrow]	
    PNG
    media_image5.png
    75
    195
    media_image5.png
    Greyscale
			
    PNG
    media_image6.png
    133
    286
    media_image6.png
    Greyscale

		Annotated FIG. 2 of Yoshihara
Regarding claim 15, Yoshihara discloses:
wherein the housing body (31) comprises a lateral wall, and wherein the recess (see the drawing above) is arranged in the lateral wall (see the drawing above) of the housing body (31).  
		
    PNG
    media_image7.png
    137
    361
    media_image7.png
    Greyscale

Regarding claim 16, Yoshihara discloses:
wherein the housing body (31) comprises a lateral wall (see the drawing above) and a bottom wall (see the drawing above), 
wherein the bottom wall comprises a first opening (31a, left), through which the first electrical contact (32a, left) is guided and a second opening (31a, right), through which the second electrical contact (32a, right) is guided, and 
the recess (see the drawing above) is arranged in an edge region where the bottom wall (see the drawing above) and the lateral wall (see the drawing above) meet.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. (US 2011/0221548) and Justice (US 2007/0039935) in view of Fischer et al. (US 2007/0001791).
Regarding claim 17, Yoshihara and Justice do not disclose the recess is formed as a prism-shaped depression with triangle-shaped base surface.  
Fischer discloses a circuit interrupter comprising the recess (see the drawing below).
[AltContent: textbox (Recess)]It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the recess as taught by Fischer formed as a prism-shaped depression with triangle-shaped base surface with Yoshihara’s device for the purpose of suitability of the intended use.  Since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
[AltContent: arrow]
    PNG
    media_image8.png
    195
    276
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    207
    323
    media_image9.png
    Greyscale

Annotated FIG. 2 of Fischer
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. (US 2011/0221548) and Justice (US 2007/0039935) in view of Clark et al. (US 2014/0076923).
Regarding claim 18, Yoshihara and Justice do not disclose the temperature sensor is fastened to the housing body by an adhesive, the adhesive having the same or a similar thermal expansion coefficient as a material of the housing body.  
Clark discloses the device comprising the temperature sensor 122 is positioned to sense the temperature at the peripheral wall 108 and may indirectly sense the adhesive temperature as well (see par [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the temperature sensor 122 that senses the adhesive temperature as taught by Clark with Yoshihara’s device for the purpose of controlling the temperature of the heat.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. (US 2011/0221548) and Justice (US 2007/0039935) in view of Molyneux (US 2015/0187518).
Regarding claim 19, Yoshihara and Justice do not disclose the housing body comprises a ceramic material.  
Molyneux discloses the contactor comprising the housing body comprises a ceramic material.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the ceramic housing as taught by Molyneux with Yoshihara’s device for the purpose of resisting heat.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. (US 2011/0221548), Justice (US 2007/0039935), and Molyneux (US .
Regarding claim 20, Yoshihara, Justice, and Molyneux disclose the invention as claimed, but do not disclose the housing body green body for the contact chamber device by dry-pressing of a ceramic powder.
IHLE discloses a pressure sensor comprising the green housing (2, see par. [0053] and [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the green body as taught by IHLE with Yoshihara’s device for the purpose of reducing costs.
Yoshihara, Justice, Molyneux and IHLE disclose the invention as claim, but do not disclose the housing body green body for the contact chamber device by dry-pressing of a ceramic powder.
Walker discloses a ceramic spark insulator comprising the method for forming green ceramic preforms, including dry pressing or extrusion of a ceramic powder (see par. [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of dry-pressing of a ceramic powder as taught by Walker with Yoshihara’s device for the purpose of facilitating to be malleable in any shape and form.
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
May 7, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837